
QuickLinks -- Click here to rapidly navigate through this document




Exhibit 10.1(s)



PUT OPTION AGREEMENT


        THIS PUT OPTION AGREEMENT (this "Agreement") is entered into and made
effective as of September 30, 1999 by and among NorthWestern Growth Corporation,
a South Dakota corporation ("NGC" and, along with permitted assignees,
"Optionor"), the member named below, a natural person resident in the State of
South Dakota (along with permitted assigns, "Optionee"), and, with respect to
Section 8, NorthWestern Capital Partners LLC, a Delaware limited liability
company (the "Company").


W I T N E S S E T H:


        WHEREAS, concurrently with the execution of this Agreement, Optionee is
acquiring an ownership interest (the "Interest") in the Company which will
entitle Optionee to receive from the Company specified distributions and
allocations of income, gain, loss, deduction and/or credit (or items thereof)
("Allocations," which for all purposes herein shall include all Allocations to
which Optionee is or may become entitled by virtue of ownership or transfer of
the Interest);

        WHEREAS, the Company maintains a Targeted Capital Account (as defined in
the Limited Liability Company Agreement, dated of even date herewith, of the
Company (the "LLC Agreement")) in respect of the Interest, such Targeted Capital
Account consisting of (in addition to Optionee's original capital contribution
to the Company) an Acquisition Return Component, an Annual Appreciation
Component and an Equity Ownership Component (each as defined in the LLC
Agreement); and

        WHEREAS, the Parties desire to set forth their agreement whereby
Optionee may from time to time sell all or part of the Interest to Optionor on
the terms and subject to the conditions contained herein; and

        WHEREAS, NGC is the Managing Member and controlling person of the
Company, and it is in NGC's interest and to its advantage to restrict the
transferability of Interests in the Company so as not to create additional
minority interests; and

        WHEREAS, terms not defined herein shall have the meanings given in the
LLC Agreement.

        NOW, THEREFORE, for and in consideration of the foregoing recitals and
mutual covenants, agreements, representations and warranties contained herein,
and for other good and valuable consideration, the receipt and sufficiency of
which is hereby acknowledged, the parties hereby agree as follows:

        1.    Grant of Options.

        (a)    Annual Appreciation Component.    Optionor hereby grants to
Optionee one or more options (each, an "Option" and, collectively, "Options"),
each representing the right, but not the obligation, to sell to Optionor, from
time to time in accordance with the provisions hereof, all or any part of that
portion of the Interest which is attributable to the Annual Appreciation
Component of Optionee's Targeted Capital Account, such Options to be exercisable
from time to time, in whole or in part, as follows: From and after the date
which is two years after the date hereof (the "Second Anniversary Date"),
Optionee shall have the right to exercise an Option with respect to any positive
balance in his or her Targeted Capital Account which relates to the Annual
Appreciation Component, such Option(s) shall be deemed immediately exercisable
whenever an Allocation is made with respect to the Annual Appreciation Component
of Optionee's Targeted Capital Account.

        (b)    Equity Ownership Component.    Optionor hereby grants to Optionee
one or more additional Options, each representing the right, but not the
obligation, to sell to Optionor from time to time in

2

--------------------------------------------------------------------------------


accordance with the provisions hereof, all or any part of that portion of his or
her Interest attributable to any Equity Ownership Component of Optionee's
Targeted Capital Account as follows:

        (i)    As of that date which is two years after the NBD with respect to
any Investment Strategy, up to 25% of any positive balance in the Equity
Ownership Component of Optionee's Targeted Capital Account relating to such
Investment Strategy;

        (ii)    As of that date which is three years after the NBD with respect
to any Investment Strategy, up to 50% of any positive balance in the Equity
Ownership Component of Optionee's Targeted Capital Account relating to such
Investment Strategy;

        (iii)    As of that date which is four years after NBD with respect to
any Investment Strategy, up to 75% of any positive balance in the Equity
Ownership Component of Optionee's Targeted Capital Account relating to such
Investment Strategy; and

        (iv)    As of that date which is five years after the NBD with respect
to any Investment Strategy, up to 100% of any positive balance in the Equity
Ownership Component of Optionee's Targeted Capital Account relating to such
Investment Strategy.

        (c)    Acquisition Return Component.    Optionor hereby grants to
Optionee one or more additional Options, each representing the right, but not
the obligation, to sell to Optionor from time to time in accordance with the
provisions hereof, all or any part of that portion of his or her Interest
attributable to any Acquisition Return Component of Optionee's Targeted Capital
Account, such Options to be exercisable from time to time, in whole or in part,
as follows: From and after the Second Anniversary Date, Optionee shall have the
right to exercise an Option with respect to any positive balance in his or her
Targeted Capital Account relating to the Acquisition Return Component in respect
of any Investment Strategy, such Option(s) shall be deemed immediately
exercisable whenever an Allocation is made with respect to the Acquisition
Return Component of Optionee's Targeted Capital Account.

        (d)    Each Option granted pursuant to Sections 1(a), 1(b) and 1(c)
above shall accelerate and be deemed to be immediately exercisable in full as to
any positive balance in any component of Optionee's Targeted Capital Account
without regard to any restrictions or limitations as to timing or other factors
described in such Sections, if any, in the event any of the following are
applicable to Optionee: (A) upon the occurrence or deemed occurrence of a Change
of Control or Major Transaction or termination by Optionee for Good Reason in
connection with an actual or deemed Change of Control or Major Transaction, as
defined in Optionee's Employment Agreement ("Employment Agreement") with NOR,
NGC or an affiliate thereof, as the case may be at the time, (B) upon the
occurrence of a Fundamental Change (as such term is defined in the Employment
Agreement, (C) if Optionee's employment with NorthWestern Corporation "NOR"),
NGC, or an affiliate of NOR (as the case may be) is terminated by NOR, NGC, or
that affiliate (as the case may be) without Cause (as defined in the Employment
Agreement), (D) if Optionee dies or suffers a permanent Disability (as defined
in the Employment Agreement), (E) upon the Normal Retirement (as defined by
Optionee's employer) of Optionee and (F) with respect to Options granted
pursuant to Sections 1(a), 1(b) and 1(c) above relating to all or any portion of
an Investment Strategy, to the extent of any sale, transfer or disposition of
all or any portion of the assets or business of an Investment Strategy
(including, without limitation, by way of a merger, consolidation, joint
venture, public offering, or creation or sale of a minority interest (other than
in connection with acquisitions by NGC or its affiliates in the ordinary course
of business consistent with past practices)); in all cases under clauses
(A) through (F) above, (i) determining the Annual Appreciation Component of
Optionee's Targeted Capital Account by including investment returns through the
Liquidity Date relating to each or the relevant portion of each Investment
Strategy, as the case may be, and (ii) determining the Acquisition Return
Component of Optionee's Targeted Capital Account by treating each acquisition
relating to each or the relevant portion of each Investment Strategy, as the
case may be, as having achieved Target Performance for the applicable
Measurement Period.

3

--------------------------------------------------------------------------------


        2.    Purchase Price.    The purchase price for that portion of the
Interest which is the subject of an Option shall be equal to the Fair Market
Value of the Interest (or relevant portion thereof) as represented by the
positive balances in the various components of the Optionee's Targeted Capital
Account determined in accordance with the procedures set forth in Exhibit A
(Acquisition Return Component), Exhibit B (Annual Appreciation Component), and
Exhibit C (Equity Ownership Component), as applicable. The purchase price shall
be payable in cash, but may, upon the mutual agreement of the parties, be paid
in (i) NOR Common Stock or (ii) any combination of cash and NOR Common Stock. If
any portion of the purchase price is to be paid in NOR Common Stock, Optionee
shall receive that number of shares of NOR Common Stock which is derived by
dividing the portion of the purchase price to be paid in NOR Common Stock by the
average, volume weighted closing price of NOR Common Stock on the New York Stock
Exchange for the twenty (20) trading days ending on the date preceding the date
of exercise of the Option.

        3.    Exercise.

        (a)    Optionee shall exercise an Option by delivering written notice to
Optionor which specifies the portion of the Interest desired to be sold,
provided, that in the event Optionee's employment with NOR, NGC or their
affiliates terminates for any reason, each Option which is currently exercisable
according to its terms (including by acceleration, if applicable) on the date
Optionee's employment is terminated shall be deemed automatically exercised
without further action on the part of any party, provided, however, if Optionee
should terminate employment with NGC in order to be employed by a NOR affiliate,
it shall not constitute such automatic exercise.

        (b)    Upon delivery (or deemed delivery) of the notice required by
Section 3(a), Optionee shall be obligated to sell, and Optionor obligated to
purchase, that portion of the Interest as set forth in the notice for the price
and on the terms as set forth in the notice (or deemed notice), and Optionor and
Optionee shall take all actions as necessary to complete such sale.

        4.    Termination.    This Agreement shall terminate upon the
liquidation, dissolution and winding up of the Company.

        5.    Closing.    The closing (the "Closing") of each purchase
transaction contemplated herein shall occur on the fifth business day following
delivery of the notice specified in Section 3. At the Closing, Optionee and
Optionor shall each deliver to the other an executed Assignment Agreement, in
the form of Exhibit E hereto, and Optionor shall deliver the Purchase Price to
Optionee. Optionor shall pay all transfer taxes (if any) imposed by reason of an
exercise of an Option.

        6.    Transfer of Option.    No Party shall have the right to assign,
transfer, sell or otherwise encumber such Party's right, title or interest in or
to this Agreement without the written consent and approval of the other Parties
hereto, which consent may be withheld in the sole and absolute discretion of any
such Party. Notwithstanding the foregoing, (i) Optionor may assign, transfer,
sell or otherwise transfer any of its rights or obligations under or to this
Agreement to any affiliate and (ii) Optionee's rights and obligations under or
to this Agreement shall be transferable to Optionee's estate in the event of his
or her death or to Optionee's personal representative in the event Optionee
suffers a permanent disability (as defined in the Employment Agreement) or to
members of Optionee's immediate family or a trust of which only members of such
immediate family are the beneficiaries.

        7.    Amendment of LLC Agreement.    Upon the exercise of any Option
pursuant to the terms of this Agreement, the Company hereby agrees to cause the
LLC Agreement to be amended to reflect the sale and purchase of the Interest and
to take such further action as is necessary and appropriate to effect the sale
and acquisition of the Interest (including, without limitation, the making of
any required determinations under Section 3.2(c) of the LLC Agreement in
connection with the Transfer of any Interest).

4

--------------------------------------------------------------------------------


        8.    Severability.    Any provision of this Agreement which is
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction. The parties shall
endeavor in good faith negotiations to replace any such prohibited or
unenforceable provision with one or more provisions that faithfully reflect the
original economic intent of the parties as manifested in the unenforceable
provision(s).

        9.    Arbitration.    To the fullest extent permitted by law, any
dispute, controversy or claim arising out of or relating to this Agreement or
the breach or alleged breach of this Agreement, shall be settled by arbitration
in Sioux Falls, South Dakota (or, if applicable law requires some other forum,
then such other forum) in accordance with the rules then obtaining of the
American Arbitration Association. If the parties to any such controversy are
unable to agree upon a neutral arbitration or arbitrators, then an arbitrator
shall be appointed in accordance with such rules. The parties consent to the
nonexclusive jurisdiction of the United States District Court for the District
of South Dakota, for all purposes in connection with any such arbitration. The
parties agree that any process or notice of motion or other application to
either of such courts, and any paper in connection with any such arbitration,
may be served by certified mail, return receipt requested, or by personal
service or in such other manner as may be permissible under the rules of the
applicable court or arbitration tribunal, provided a reasonable time for
appearance is allowed. All costs of any such arbitration shall be paid by
Optionor.

        10.    Miscellaneous.

        (a)    The Parties agree to execute such further instruments and to take
such further action as may reasonably be necessary to carry out the intent of
this Agreement.

        (b)    Subject to the restrictions of Section 6, this Agreement shall
inure to the benefit of, and be binding upon, the successors and assigns of the
Parties. No waiver of any Party's rights hereunder or of any breach or condition
of this Agreement shall be deemed to be a waiver of any other or subsequent
rights, breach or condition, whether of a like or different nature.

        (c)    The acknowledgements, covenants, agreements and obligations
hereunder of each of the Parties hereto shall survive until satisfied in full.

        (d)    This Agreement shall be governed by and construed in accordance
with the laws of the State of Delaware.

        (e)    No modification of this Agreement shall be valid unless made in
writing and signed by each of the Parties hereto.

        (f)    Any notice provided hereunder shall be so given as set forth in
the LLC Agreement.

        (g)    This Agreement constitutes the entire complete and final
agreement between Optionor and Optionee with respect to the subject matter
hereof. Any and all prior agreements and negotiations are merged herein.

        (h)    The parties agree to execute and deliver all such further
instruments and to take such further actions as may be reasonably necessary or
appropriate to carry out the intent of this Agreement.

        (i)    This Agreement may be executed in one or more counterparts each
of which shall be deemed an original, but all of which together shall constitute
one and the same instrument.

5

--------------------------------------------------------------------------------


        IN WITNESS WHEREOF, the parties hereto have executed this Agreement as
of the day and year first above written.


 
 
"Optionor"
 
 
NORTHWESTERN GROWTH CORPORATION,
a South Dakota corporation
 
 
By
 


--------------------------------------------------------------------------------


 
 
"Optionee"
 
 
WITH RESPECT TO SECTIONS 7, 8, 9 & 10 ONLY:
 
 
NORTHWESTERN CAPITAL PARTNERS, L.L.C.,
a Delaware limited liability company
 
 
By:
 
NorthWestern Growth Corporation,
Its: Managing Member
 
 
By
 


--------------------------------------------------------------------------------

6

--------------------------------------------------------------------------------


EXHIBIT A



Criteria For Determining Fair Market Value of
Acquisition Return Component of Targeted Capital Accounts


        The Acquisition Return Component of each Member's Targeted Capital
Account shall be credited with their share of the appreciation (if any) in the
Fair Market Value of an Interest attributable to the "Acquisition Return"
realized from each acquisition or investment ("Acquisition") and shall generally
be determined as described below. There shall be a separate Acquisition Return
Component maintained for each Investment Strategy and determinations with
respect to Acquisitions within one Investment Strategy shall not affect the
determinations with respect to any other Investment Strategy.

        The Acquisition Return Component of the Member's Targeted Capital
Account shall equal the following percentage(s) of the appreciation (if any) in
the Fair Market Value realized from each acquisition as measured by the actual
performance of the Acquisition transactions.

    Acquisition Return Measurement
Member

--------------------------------------------------------------------------------

  Percentage

--------------------------------------------------------------------------------

Date                    

        The actual amount credited to the Acquisition Return Component of a
Member's Targeted Capital Account shall equal the Acquisition Return Percentage
(specified above) times the average purchase price EBITDA multiple paid for the
Acquisitions under review times the EBITDA of the acquired companies used in
computing this multiple times the actual EBITDA of these acquisitions during the
12 month period following the Acquisition as a percentage of their Target EBITDA
(see below for definitions and qualifications).

        Measurement Period:    The 12 month period ending no earlier (unless
accelerated) than 12 months after the month-end following the date of the
Acquisition and ending no later than 24 months following the quarter-end most
closely following the date of the Acquisition ("Measurement Period"—See also
"Make Whole," below). Each Acquisition will be originally evaluated for the
period of time that ends 12 months after the month end in which the Acquisition
was made (e.g., if an Acquisition was made October 7th, 1998, the measuring
period is the 12 months ending October 31st, 1999), each such Acquisition being
an "Eligible Acquisitions". In the event the Actual Performance (in all cases,
before general allocations of corporate overhead and compensation) is less than
95% of Target Performance for the quarter's Eligible Acquisitions, the
Measurement Period shall be extended to the end of the following quarter and the
results recalculated. In the event a shortfall remains, the Measurement Period
will be extended to each succeeding quarter but can not be extended beyond four
quarters from the quarter in which the Eligible Acquisitions were originally
measured for the Acquisition Return Component (e.g., the acquisition made on
October 7th, 1998 cannot have a Measurement Period extending beyond the quarter
ending December 31, 2000).

        In the event the Actual Performance is more than 105% of Target
Performance, the Acquisition Return credited to the Acquisition Return Component
of the Member's Targeted Capital Account will be computed assuming 105%
performance.

        Measurement Criteria:    When an Acquisition requires NOR or NGC Board
approval, a "Target Performance" (before allocations of corporate overhead) is
set forth and documented in the acquisition analysis presented to the applicable
Board. In the case of Blue Dot Services, Inc. ("Blue Dot") and Exp@nets, Inc.
("Expanets"), the Target Performance for each acquired subsidiary is as set
forth in the operating subsidiary's global model. The Acquisition will be
evaluated by measuring the Acquisition's Actual Performance (as reflected in
NorthWestern's internal accounting records) during the Measurement Period
against Target Performance.

        Quarterly Aggregate Structure:    All Acquisitions at an operating
subsidiary whose Measurement Period ends during a calendar quarter shall be
aggregated for purposes of measuring acquisition return eligibility
("Performance") (e.g., if the Measurement Period for three acquired companies
each end in

--------------------------------------------------------------------------------


the fourth quarter of 1998 and each company's Target EBITDA is $1,000,000, the
three companies' actual EBITDA for the Measurement Period shall be combined and
compared to $3,000,000 (3 companies at $1,000,000 each) to determine acquisition
return eligibility). Acquisitions at different operating subsidiaries shall not
be combined (i.e., Blue Dot is grouped separately from Exp@nets).

        Service Partner/Tuck-in Acquisitions:    Companies that are combined
with another company in the same geographic territory will be tracked and
measured separately if the accounting records are kept in such a manner. In the
event the accounting records do not allow for separate measurement of a service
partner/tuck-in acquisition (an "Integrated Acquisition"), each Integrated
Acquisition with total consideration of $500,000 or less will be measured and
credited with the platform company ("Platform") (e.g., if the Platform was
purchased on October 7th, 1998 with a Target EBITDA of $200,000 and the tuck-in
was acquired on June 30th, 1999 for consideration less than $500,000 with a
Target EBITDA of $50,000 and the accounting records do not allow for separate
measurement of the tuck-in, the Platform's and the tuck-in's Target EBITDA will
be aggregated and measured on October 31st, 1999 with a Target EBITDA of
$216,667 ($200,000 plus $50,000 times 4/12)), the acquisition return for both
the Platform and the Integrated Acquisition being paid at such time. In the
event the accounting records do not allow for separate measurement of an
Integrated Acquisition with purchase price consideration greater than $500,000,
each Integrated Acquisition will be measured for performance during its
Measurement Period by combining the results of the Integrated Acquisition(s) and
the Platform within the common geographic territory. For example, if a Platform
acquisition is completed November 15th, 1998 with a Target EBITDA of $200,000
and a tuck-in is completed in the same market on August 15th, 1999 for
consideration greater than $500,000 with a Target EBITDA of $50,000 and the
accounting records do not allow for the separate measurement of each
organization, the performance of the November 15th Platform acquisition will be
measured for the 12 months ending November 30th, 1999 using a Target EBITDA of
$214,833 ($200,000 plus $50,000 times 3.5 months divided by 12 months). The
Integrated Acquisition will be measured for the 12 months ended August 30th,
2000 with a Target EBITDA of $250,000 ($50,000 plus $200,000 times 12/12).

        Allocation/Credit Frequency:    Determinations and allocations in
respect of Acquisition Return Component of the Member's Targeted Capital Account
shall be made quarterly, thirty days following the end of the calendar quarter
(or at such other times as called for in the Agreement).

        Make Whole:    Upon the sale, transfer or disposition of the assets or
business of any Acquisition (including, without limitation, by way of a merger,
consolidation, joint venture, public offering, or creation or sale of a minority
interest (other than in connection with acquisitions by NGC or its affiliates in
the ordinary course of business consistent with past practices)), the
acquisition return on each such Acquisition will be determined and credited to
the Acquisition Return Component of the Member's Targeted Capital Account as
though the Acquisition has achieved Target Performance.

        In addition, annually, at the end of each fiscal year, all Eligible
Acquisitions whose original Measurement Period ended during such fiscal year
("Make Whole Eligible Acquisitions") shall be eligible for remeasurement in the
event any such Make Whole Eligible Acquisitions did not meet Target Performance
during the fiscal year. The remeasurement shall be the aggregate purchase price
EBITDA multiple (EBITDA at the end of the fiscal year divided by the purchase
price for all Make Whole Eligible Acquisitions) versus the purchase price to
EBITDA multiple approved by the NOR or NGC Board for the Investment Strategy. In
the event this aggregate measurement results in a purchase price multiple less
than or equal to the Board approved multiple, the 95% minimum Target Performance
criteria shall be lowered to 70% for purposes of computing the acquisition
return earned on all Make Whole Eligible Acquisitions. Again, acquisitions at
different operating subsidiaries shall not be combined (e.g., Blue Dot is
grouped separately from Exp@nets).

2

--------------------------------------------------------------------------------


EXHIBIT B



Criteria For Determining Fair Market Value of
Annual Appreciation Component of Targeted Capital Accounts


        The Annual Appreciation Component of each Member's Targeted Capital
Account shall be credited with their share of the annual appreciation (if any)
in the Fair Market Value of an Interest realized from increases in value
attributable to the improved economic performance of investment strategies and
businesses for the relevant period (without reference to determinations made
with respect to any prior period) as measured by increases (if any) in the
annual after-tax investment returns of such investments and businesses.

Non-Propane Businesses:

        The "Improved Return Amount" for non-propane businesses shall equal the
amount of investment book earnings,including income from preferred stock or debt
investments in portfolio companies (adjusted as appropriate to reflect income or
loss attributable to common stock), and realized capital gains, less fully
allocated NGC compensation and overhead expenses (excluding general allocations
of NorthWestern corporate overhead and compensation), over the weighted average
annual after-tax return (as adjusted quarterly) of NorthWestern's utility
preferred stock portfolio (the "Preferred Stock Rate").

Propane Businesses:

        The "Improved Return Amount" for propane businesses shall equal the
greater of 50% of the cash investment return or total investment book earnings
and realized capital gains, less fully allocated NGC compensation and overhead
expenses (excluding general allocations of NorthWestern corporate overhead and
compensation), over the Preferred Stock Rate.

        The Annual Appreciation Component of each Member's Targeted Capital
Account shall be credited with an amount equal to the percentage set forth below
of the total Improved Return Amount for non-propane and propane businesses.

 
  Private Equity Value as a Percent
of Total Improved Return Amount

--------------------------------------------------------------------------------

Strategy
  Preferred Stock Rate to 10%
  10-13%
  13+% Return


--------------------------------------------------------------------------------

             

--------------------------------------------------------------------------------

Non-Propane/Propane            

--------------------------------------------------------------------------------

New Strategies (post 1/1/99)            

--------------------------------------------------------------------------------

All Strategies—From 4/1/00            

--------------------------------------------------------------------------------


EXHIBIT C



Criteria For Determining Fair Market Value of
Equity Ownership Component of Targeted Capital Accounts


        The Equity Ownership Component of each Member's Targeted Capital Account
shall be credited with their share as set forth below of the "improved equity
value" (if any) of each acquisition and/or investment strategy or portfolio
entity ("Investment Strategy") entered into or made or acquired by or on behalf
of NGC or any affiliate. There shall be a separate Equity Ownership Component
maintained for each Investment Strategy and determinations with respect to one
Investment Strategy shall not affect the determinations with respect to any
other Investment Strategy.

        The term "improved equity value" ("IEV"), which shall be determined at
such times as required under the Agreement, shall equal:

IEV = Portfolio Appraised Value-Portfolio Benchmark Investment Value

Where:

        "Liquidity Date" shall mean the date of determination in accordance with
the Agreement (including, without limitation, determinations pursuant to
Section 3.2(c) thereof).

        "Portfolio Appraised Value" shall equal the after tax fair market value
of the equity in each Investment Strategy at the Liquidity Date as mutually
agreed by the Managing Member with the Approval of the Non-Managing Members (or
failing agreement within thirty (30) days, as determined (before general
allocations of NorthWestern and NGC corporate overhead and compensation) without
a discount for minority interest, lack of liquidity or other factor by a
nationally recognized investment banking firm reasonably acceptable to the
Managing Members with the Approval of the Non-Managing Members and at the cost
of the Managing Member).

        "Portfolio Benchmark Investment Value" shall equal an amount at the
Liquidity Date which is calculated as follows:

IF X (1 + (PSIR X PI))

Where:

        IF = The dollar amount of the Investment Funds actually advanced by or
on behalf of NGC or its affiliate(s) in connection with such Investment
Strategy.

        PSIR = The rate of return on NorthWestern's Preferred Stock Investment
Portfolio, stated as a weighted annualized rate over the relevant period,
prorated on a daily basis based on a 365 day year for any partial year.

        PI = The period of time such Investment Funds were actually invested in
the Investment Strategy (net of any returns, recoveries or distributions in
respect of such funds) stated in years, prorated on a daily basis based on a
365 day year for any partial year and ending on the Liquidity Date.

--------------------------------------------------------------------------------


Long-Term Private Equity Ownership

        The Equity Ownership Component of each Member's Targeted Capital Account
shall be credited with an amount equal to the percentage set forth below of the
"Improved Equity Value" of each Investment Strategy as of the Liquidity Date.

 
   
  Percent of Improved Return Amount

--------------------------------------------------------------------------------

Investment Strategy

  NorthWestern Benchmark
Date (NBD)(1)
  PSIR to 10%
  10-13%
  13+% Return


--------------------------------------------------------------------------------

Propane (CornerStone)                

--------------------------------------------------------------------------------

Blue Dot                

--------------------------------------------------------------------------------

Exp@nets                

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Note: (1) The NorthWestern Benchmark Date (NBD) shall be the later of (i) the
Approval Date (which is the earlier of the date on which the strategic decision
to enter into the particular industry segment was made by the NorthWestern or
NGC Board of Directors, as the case may be, or the date of the closing of the
original acquisition or investment in such industry segment) or (ii) the date
the Member first became entitled to participate in the equity appreciation of
such Investment Strategy.

2

--------------------------------------------------------------------------------


EXHIBIT D



[sample determination]


--------------------------------------------------------------------------------




QuickLinks


Exhibit 10.1(s)



PUT OPTION AGREEMENT
W I T N E S S E T H

EXHIBIT A



Criteria For Determining Fair Market Value of Acquisition Return Component of
Targeted Capital Accounts

EXHIBIT B



Criteria For Determining Fair Market Value of Annual Appreciation Component of
Targeted Capital Accounts

EXHIBIT C



Criteria For Determining Fair Market Value of Equity Ownership Component of
Targeted Capital Accounts

EXHIBIT D



[sample determination]
